DETAILED ACTION
Status of the Claims
	Claims 1-12 are pending in this application. Claims 1-12 are under examination.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application claims from the foreign application # DE10 2019 135 833.7 filed on 12/27/2019. It is noted that the Applicant provided a certified copy of the foreign priority application which is in German. A certified translation of every foreign benefit application or Patent Cooperation Treaty (PCT) application not filed in English is required. The applicant should provide the required translation if applicant wants the application to be accorded benefit of the non-English language application. Any showing of priority that relies on a non-English language application is prima facie insufficient if no certified translation of the application is on file (MPEP 2304.01(c)). 

Information Disclosure Statement
The information disclosure statement from 12/13/2020 and 09/22/2021 have been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
In the Abstract of the instant specification, the paragraph ends with two periods “. .” which needs to be corrected to a single period “.”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marlene Battermann et al (DE102011087972A1, publication date: 06/13/2013) (Hereinafter Battermann). For examination, the examiner will rely on the Google English Translation document of the DE102011087972A1 foreign reference. 
In claim 1, “an antiperspirant cosmetic composition” language is an intended use and does not constitute a functional limitation. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) (MPEP 2111.02 II). A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the 
Regarding claim 1, Battermann teaches a cosmetic composition (abstract of Google English Translation) comprising a) ethylhexyl palmitate (claim 2 of Google English Translation), b) isoundecane (C11 Alkane), isododecane (C12 Alkane) or isotridecane (C13 Alkane) (claim 4 of Google English Translation) and c) Isopropyl myristate (formulations 11, 14, 159 in the original document). Since Batterman teaches that either a C11, C12 or C13 alkane is to be selected (claim 4), this teaching is anticipatory over the C9-12 alkane limitation of the instant claim because a reference that clearly names the claimed species anticipates the claim no matter how many other species are named (MPEP 2131.02 II). 
Regarding claim 2, Battermann teaches ethylhexyl palmitate at 20 wt% based on the total weight of the composition (formulation 14). A specific example in the prior art which is within a claimed range anticipates the range (MPEP 2131.03 I). 
Regarding claim 5, Battermann teaches embodiments that are free of cyclic silicone oils (formulation 11, 14, 159 in the original document).
Regarding claim 6, Battermann teaches embodiments comprising perfume (formulation 159 in the original document).
Regarding claim 8, Battermann teaches as discussed above. All of the limitations of the instant claim are met in formulation 11, 14 and 159. 
Formulations that are referred to above from the Battermann references are provided below:

    PNG
    media_image1.png
    113
    739
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    187
    739
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4, 10 and 12 in addition to claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Marlene Battermann et al (DE102011087972A1, publication date: 06/13/2013) (Hereinafter Battermann).
Regarding claim 1, Battermann teaches as discussed above. 
Regarding claim 3, Battermann teaches that isopropyl myristate concentration is in the range from 2 to 35 wt % (formulation 11). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05). The instantly claimed range of from about 4% to about 9% is within the range from 2 to 35 wt % taught by Battermann. 
Regarding claim 4, Battermann teaches isoparaffin as isoundecane (C11 Alkane), isododecane (C12 Alkane) or isotridecane (C13 Alkane) (claim 4 of Google English Translation), at a concentration of 20% by wt (formulation 159). The instant claim teaches a range from about 2% to about 18%. The instant specification does not disclose a definition for what “about” constitutes. It is interpreted such that “about” constitutes +/- 10%. +%10 of 18 is 19.8%. Battermann also teaches a range of 10-90% for the isoparaffin (claim 5). Thus, the instantly claimed range of from about 2% to about 18% is within the range taught by Battermann which is 10-90%.
Regarding claim 10, Battermann teaches as discussed above. Battermann also teaches a concentration of from 10-90% for ethylhexyl palmitate, 2-35% for isopropyl myristate and 10-90% for the isoparaffin which is selected from isoundecane (C11 Alkane), isododecane (C12 Alkane) or isotridecane (C13 Alkane) (claims 2-5, formulation 11). The instantly claimed range of from about 15% to about 25% for ethylhexyl palmitate is within the 10-90% range taught by Battermann. The instantly 
Regarding claim 12, Battermann teaches as discussed above. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the embodiments of Battermann and achieve the instant invention. Although Battermann doesn’t disclose a specific embodiment that meets all of the concentration limitations of the instant invention, the specification of Battermann as well as the various embodiments provide concentration ranges wherein the instant claimed ranges lie within. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II A). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. Thus, one would achieve the instant invention concentration ranges with a reasonable expectation of success using the Battermann teachings since all of the limitations are met.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Laurence Sebillotte-Arnaud et al (WO2010003814A1, publication date: 01/14/2010) (Hereinafter Arnaud). 
Regarding claim 1, Arnaud teaches an antiperspirant composition comprising a mixture of alkanes as n-undecane/n-tridecane (C11 alkane/C13 alkane, meeting at least one C9-C12 alkane limitation) and isopropyl myristate (claim 1). Arnaud teaches that other esters may be incorporated into the composition such as ethylhexyl palmitate (page 12 lines 15-24). 

Regarding claim 4, Arnaud teaches the alkane component of the invention to be at 2% (claim 1) which includes a C13 alkane which is outside the range of C9-C12. That being said, Arnaud specification allows one to select alkanes that are within the range. Arnaud teaches “examples of volatile linear alkanes suitable for the invention, of n-nonane (C9), n-decane (C10), n-undecane (C11), n-dodecane (C12)” (page 6 lines 25-27). Thus, one would achieve the 2% concentration that is exclusively C9-C12 alkanes that are taught to be used in the specification. Arnaud also teaches alkane total concentration range as from about 10 to 95% by weight (claim 6) which overlaps with the instantly claimed 2-18% range.
Regarding claim 5, Arnaud teaches the composition to be free from silicone oils (claim 1 product ingredients). 
Regarding claim 6, Arnaud teaches a fragrance (claim 1) which is interpreted as perfume. 
Regarding claim 7, Arnaud teaches aluminum chlorohydrate (claim 1) which is an antiperspirant (page 7 lines 4-21). 
Regarding claim 8, Arnaud teaches as discussed above. 
Regarding claim 9, Arnaud teaches a “method for the treatment of human perspiration and the human body odours resulting therefrom, in particular axillary odours, which consists in applying, to the surface of the skin to be treated, a composition as defined in any one of claims 1 to 12” (claim 15). Arnaud also teaches “It is accepted that the rate of settling is within the standards when it is greater than or equal to 20 s” (page 18 lines 10-12) which is interpreted as Arnaud composition remaining on the skin for at least about 1 hour since the composition is not being taught to be removed after application. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the embodiments of Arnaud and achieve the instant invention. As discussed above, even .  

Claims 2 and 10-12 in addition to claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Laurence Sebillotte-Arnaud et al (WO2010003814A1, publication date: 01/14/2010) (Hereinafter Arnaud) and Marlene Battermann et al (DE102011087972A1, publication date: 06/13/2013) (Hereinafter Battermann). For examination, the examiner will rely on the Google English Translation document of the DE102011087972A1 foreign reference. In one instance (motivation paragraph at the bottom), the examiner will rely on the EPO English translation document of the DE102011087972A1 foreign reference specification.
Regarding claim 1, Arnaud teaches as discussed above. 
Regarding claims 10-12, Arnaud teaches as discussed above. 
Regarding claim 10, Arnaud teaches alkane total concentration range as from about 10 to 95% by weight (claim 6). The instantly claimed range of 5-13% overlaps with the range of 10-95% taught by Arnaud.
Regarding claims 2 and 10, Arnaud does not teach a concentration range for ethylhexyl palmitate.
Regarding claims 2 and 10, Battermann teaches ethylhexyl palmitate at 21.8 wt% based on the total weight of the composition (claims 2-3, formulation 149). Battermann also teaches a concentration of from 10 to 90% for ethylhexyl palmitate (claims 2-3). 


Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





	/A.A./               Examiner, Art Unit 1613                                                                                                                                                                                         

/ERNST V ARNOLD/Primary Examiner, Art Unit 1613